DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,205,075. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1-7
12
13-18
23
11205075 Claims
1-7
8
2-7
8


For example:
Instant Claim 1
11205075 Claim 1
An apparatus comprising:
An apparatus comprising:
a processing unit coupled with or to a display device, a camera, and a motion sensing device or array;
a display device, a camera, and a motion sensing device or array, and a processing unit in communication therewith;
the processing unit configured to:
wherein the processing unit is configured to:
receive an image output from the camera and generate a display image corresponding to the image output;
receive an image output from the camera and generate a display image corresponding to the image output;
identify (a) image objects and image object features, characteristics, properties, and/or attributes, and (b) image features, characteristics, properties, and/or attributes in the display image;
identify (a) image objects and image object features, characteristics, properties, and/or attributes, and (b) image features, characteristics, properties, and/or attributes;
generate a 3D construct corresponding to the display image, wherein the 3D construct includes: (a) generated image features, characteristics, properties, and/or attributes, and (b) generated objects and generated object features, characteristics, properties, and/or attributes corresponding to the image objects, the image object features, characteristics, properties, and/or attributes, the image features, characteristics, properties, and/or attributes, wherein the 3D construct comprises a VR construct, an AR construct, a MR construct, or a XR construct;
generate a 3D construct corresponding to the display image and including corresponding: (a) generated image features, characteristics, properties, and/or attributes, and (b) generated objects and generated object features, characteristics, properties, and/or attributes, wherein the 3D construct comprises a VR construct, an AR construct, a MR construct, or a XR construct;
display the display image with the 3D construct overlaid on the display image, wherein the generated image objects are located in locations in the 3D construct corresponding to locations in the display image and wherein one or more of the generated image objects are repositioned within the 3D construct to improve generated image object selectability;
display the display image with the 3D construct overlaid on the display image, wherein the generated image objects are located in locations in the 3D construct corresponding to locations in the display image and wherein one or more of the generated image objects are repositioned within the 3D construct to improve generated image object selectability;
[See the selecting step below.]
select one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image based on a generated pointer, comprises:
sense a first motion via the motion sensing device or array;
in response to a first motion sensed via the motion sensing device or array:
determine a display location comprising (a) an initial location of the first motion on a touch sensitive device, or (b) an initial location of the first motion sensed by a non-touch sensitive motion sensing device;
determine a display location comprising (a) an initial location of the first motion on a touch sensitive device, or (b) an initial location of the first motion sensed by a non-touch sensitive motion sensing device;
generate and display on the display device a selection pointer emanating from the display location through the 3D construct to a corresponding display image location on the display image, wherein the selection pointer includes (a) a proximal end at the display location, and (b) a distal end at the display image location, wherein the distal end includes an offset based on the display image location that varies from a minimal offset to a maximum offset depending on the display image location within the display image to reduce obstruction of the image objects, image features, image properties, image characteristics, and/or image attributes, wherein the offset is minimal at edges of the display image and maximal in a central region of the display image, and wherein the selection pointer comprises a vector, a ray, a beam, or a disturbance pattern;
generate and display on the display device a selection pointer emanating from the display location through the 3D construct to a corresponding display image location on the display image, wherein the selection pointer includes (a) a proximal end at the display location, and (b) a distal end at the display image location, wherein the distal end includes an offset based on the display image location that varies from a minimal offset to a maximum offset depending on the display image location within the display image to reduce obstruction of the image objects, image features, image properties, image characteristics, and/or image attributes, wherein the offset is minimal at edges of the display image and maximal in a central region of the display image, and wherein the selection pointer comprises a vector, a ray, a beam, or a disturbance pattern; and
determine one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image contacted by the distal end of the selection pointer or closest to the distal end of the selection pointer;
determine the one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image as the image objects, image features, properties, image characteristics, and/or image attributes contacted by the distal end of the selection pointer or closest to the distal end of the selection pointer, and
select the one or more generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the display image; and
[See the selecting step above.]
indicate and activate generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the 3D construct corresponding to the one or more selected image objects, image features, image properties, image characteristics, and/or image attributes,
indicate and activate generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the 3D construct corresponding to the one or more selected image objects, image features, image properties, image characteristics, and/or image attributes,
wherein the motion sensing device or array comprises a body part sensor, a body part tracking sensor, a body sensor, a body tracking sensor, a camera, an optical sensor, an acoustic sensor, a field sensor, a motion sensor, or any combination thereof.
wherein the motion sensing device or array comprises a body part sensor, a body part tracking sensor, a body sensor, a body tracking sensor, a camera, an optical sensor, an acoustic sensor, a field sensor, a motion sensor, or any combination thereof.


Instant Claim 13
11205075 Claim 2
An apparatus comprising:
An apparatus comprising:
a processing unit coupled with or to a display device, a camera, and a motion sensing device or array;
a display device, a camera, and a motion sensing device or array, and a processing unit in communication therewith;
the processing unit is configured to:
wherein the processing unit is configured to:
receive an image output from the camera and generate a display image corresponding to the image output;
receive an image output from the camera and generate a display image corresponding to the image output;
identify (a) image objects and image object features, characteristics, properties, and/or attributes, and (b) image features, characteristics, properties, and/or attributes in the display image;
identify (a) image objects and image object features, characteristics, properties, and/or attributes, and (b) image features, characteristics, properties, and/or attributes;
generate a 3D construct corresponding to the display image, wherein the 3D construct includes: (a) generated image features, characteristics, properties, and/or attributes, and (b) generated objects and generated object features, characteristics, properties, and/or attributes corresponding to the image objects, the image object features, characteristics, properties, and/or attributes, the image features, characteristics, properties, and/or attributes, wherein the 3D construct comprises a VR construct, an AR construct, a MR construct, or a XR construct;
generate a 3D construct corresponding to the display image and including corresponding: (a) generated image features, characteristics, properties, and/or attributes, and (b) generated objects and generated object features, characteristics, properties, and/or attributes, wherein the 3D construct comprises a VR construct, an AR construct, a MR construct, or a XR construct;
display the display image with the 3D construct overlaid on the display image, wherein the generated image objects are located in locations in the 3D construct corresponding to locations in the display image and wherein one or more of the generated image objects are repositioned within the 3D construct to improve generated image object selectability;
display the display image with the 3D construct overlaid on the display image, wherein the generated image objects are located in locations in the 3D construct corresponding to locations in the display image and wherein one or more of the generated image objects are repositioned within the 3D construct to improve generated image object selectability;
[See the selecting step below.]
select one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image based on a generated pointer, comprises:
sense a first motion via the motion sensing device or array;
in response to a first motion sensed via the motion sensing device or array:
determine a display location comprising (a) an initial location of the first motion on a touch sensitive device, or (b) an initial location of the first motion sensed by a non-touch sensitive motion sensing device;
determine a display location comprising (a) an initial location of the first motion on a touch sensitive device, or (b) an initial location of the first motion sensed by a non-touch sensitive motion sensing device;
generate and display on the display device a selection pointer emanating from the display location through the 3D construct to a corresponding display image location on the display image, wherein the selection pointer includes (a) a proximal end at the display location, and (b) a distal end at the display image location, wherein the distal end includes an offset based on the display image location that varies from a minimal offset to a maximum offset depending on the display image location within the display image to reduce obstruction of the image objects, image features, image properties, image characteristics, and/or image attributes, wherein the offset is minimal at edges of the display image and maximal in a central region of the display image, and wherein the selection pointer comprises a vector, a ray, a beam, or a disturbance pattern;
generate and display on the display device a selection pointer emanating from the display location through the 3D construct to a corresponding display image location on the display image, wherein the selection pointer includes (a) a proximal end at the display location, and (b) a distal end at the display image location, wherein the distal end includes an offset based on the display image location that varies from a minimal offset to a maximum offset depending on the display image location within the display image to reduce obstruction of the image objects, image features, image properties, image characteristics, and/or image attributes, wherein the offset is minimal at edges of the display image and maximal in a central region of the display image, and wherein the selection pointer comprises a vector, a ray, a beam, or a disturbance pattern; and
determine one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image contacted by the distal end of the selection pointer or closest to the distal end of the selection pointer;
determine the one or more image objects, image features, image properties, image characteristics, and/or image attributes in the display image as the image objects, image features, properties, image characteristics, and/or image attributes contacted by the distal end of the selection pointer or closest to the distal end of the selection pointer, and
select the one or more generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the display image;
[See the selecting step above.]
indicate and activate generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the 3D construct corresponding to the one or more selected image objects, image features, image properties, image characteristics, and/or image attributes; and
indicate and activate generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes in the 3D construct corresponding to the one or more selected image objects, image features, image properties, image characteristics, and/or image attributes,

wherein the motion sensing device or array comprises a body part sensor, a body part tracking sensor, a body sensor, a body tracking sensor, a camera, an optical sensor, an acoustic sensor, a field sensor, a motion sensor, or any combination thereof.

[Claim 2] The apparatus of claim 1, wherein the processing unit is further configured to:
simultaneously or sequentially animate the generated image objects, generated image features, generated image properties, generated image characteristics, and/or
animate the corresponding generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes; and/or
generated image attributes and/or manipulate the generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes.
manipulate the corresponding generated image objects, generated image features, generated image properties, generated image characteristics, and/or generated image attributes.


Allowable Subject Matter
Claims 1-23 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Argelaguet discloses an offset between the motor and the visual space (Fig. 10). However, the limitation “wherein the distal end includes an offset based on the display image location that varies from a minimal offset to a maximum offset depending on the display image location within the display image to reduce obstruction of the image objects, image features, image properties, image characteristics, and/or image attributes, wherein the offset is minimal at edges of the display image and maximal in a central region of the display image,” taken as a whole, renders the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0214218 – offset cursor
US 2015/0268744 – offset cursor
US 2016/0378294 – contextual cursor
[Argelaguet 2013] – 3D object selection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611